Citation Nr: 1227146	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected disability, including medication taken therefor. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for chronic renal insufficiency as the result of treatment by a Department of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This appeal comes before the VA Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida that declined to reopen the claim of entitlement to service connection for renal failure, to include as secondary to medication taken for PTSD, and denied compensation under 38 U.S.C.A. § 1151 (West 2002) for chronic renal insufficiency as the result of treatment at a VA facility.

In October 2007, the Veteran withdrew his claim for an increased evaluation for posttraumatic stress disorder (PTSD), then on appeal.  (He also attempted to withdraw a "service connection" claim for renal insufficiency; he may have actually been referring to the section 1151 claim, but, since the Board cannot be certain, that claim remains on appeal.)  An attempt to reinstate this claim was made in December 2007, but the Board notes that this attempt was made more than a year after the end of the appeal period (rating decision notification in September 2005, Statement of the Case issued in January 2006).  The claim for an increased evaluation for PTSD is thus referred back to the RO for appropriate action.

The Veteran also failed to report for a September 2009 Travel Board hearing without explanation, and that hearing request is thus deemed withdrawn.  38 C.F.R. § 20.704 (2011)

The Veteran's reopened service connection claim, as well as the section 1151 claim, are addressed in the REMAND section of this decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in August 2004, the RO denied service connection for chronic renal insufficiency, to include as secondary to medication taken for PTSD.

2.  The evidence added to the record since the August 2004 determination relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for chronic renal insufficiency, to include as secondary to medication taken for PTSD. 


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected disability, including medication taken therefor has been received since the last final determination, and the claim is reopened.  38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that chronic renal insufficiency is secondary to or is proximately due to lithium he was prescribed for service-connected PTSD.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  Notably, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for chronic renal insufficiency, to include as a secondary to PTSD, including medication taken therefor, in August 2004.  The Veteran did not file an appeal within one year of the date of notification of the denial of the claim, and this determination is final.  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated de novo.  See Evans v. Brown, 9 Vet.App. 273 (1996).  

The Veteran attempted to reopen the claim of entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected disability, in April 2008.  

The Board notes that evidence dated prior to the final denial (e.g., a March 1982 hospital report) refers to lithium as being prescribed in regard to bipolar disorder, manic type.  It is far from clear, however, whether the bipolar disorder symptoms leading to the determination that a lithium prescription was warranted were entirely separate from PTSD symptoms.  This is a matter to be determined pending further development (see below).  For purposes of reopening, the Board will not make such a differentiation but will interpret the evidence liberally.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).   

Evidence added to the record after the RO's August 2004 final decision includes a November 2004 clinic note indicating that blood pressure was under reasonable control.  G. B. Antonious, M.D., stated on that occasion that chronic kidney disease was related to hypertension as well as lithium nephrotoxicity.  The assessments in January 2005 were hypertension under borderline control and chronic kidney disease with multifactorial etiologies including history of hypertension and lithium nephrotoxicity.  Given that this claim concerns secondary service connection, the Board finds that any discussion of both lithium use and kidney disease in tandem in the treatment records is sufficient to reopen the claim under the very low standard for reopening set forth in Shade.  For this reason, the Board finds that new and material evidence has been submitted, and the claim is reopened.  No final action will be taken at this time, pending further development.  

The Board need not address VA's duties to notify and assist in this case, as the Veteran's claim is being reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected disability, including medication taken therefor has been received since the last final determination; the claim is reopened and granted to that extent only.


REMAND

As to the service connection claim, a VA compensation and pension review of the record with a clinical opinion was performed in August 2004.  The examiner noted that the claims folder was thoroughly reviewed.  She stated that it appeared that the Veteran began displaying signs of proteinuria dating back to 2000, and that in November 2002, he was seen by nephrology for the first time to be evaluated for renal insufficiency.  Risk factors as cited in Dr. Antonious's report above were reiterated.  It was noted that this included long-term use of lithium for bipolar disorder as well as anti-inflammatories (NSAIDs) on and off for a long time, specifically ibuprofen, that could cause some renal insufficiency.  The examiner stated that it had been determined by the nephrologist that the Veteran's mild renal insufficiency and proteinuria could have been caused by any of the reported conditions, specifically the NSAIDS, and the uncontrolled high blood pressure, as well as the long-term lithium use and/or a combination of all of these factors.  The examiner stated that nonetheless, "there is no mention of any medications being prescribed for PTSD as a cause of his renal insufficiency and proteinuria and therefore at this time it is my medical opinion that the Veteran's current renal insufficiency is unrelated to his service-connected posttraumatic stress disorder."  The examiner, however, did not specifically address the question of secondary aggravation due to PTSD or medications taken in the course of psychiatric treatment.  See 38 C.F.R. § 3.310.  This report is therefore inadequate to provide the basis for a final determination, particularly in view of the comments from Dr. Antonious.  

As to the section 1151 claim, the Veteran was afforded a VA examination by a VA physician in August 2005.  It was noted that the claims folder was extensively reviewed.  The examiner referred extensively to the current medical literature in this respect and noted that chronic lithium ingestion in patients with bipolar illness had been associated with several different forms of renal injury.  The examiner related that it was only rarely that lithium therapy had been implicated in chronic renal insufficiency that had its onset following discontinuance of lithium.  She stated that the Veteran did not have evidence of renal insufficiency while he was using lithium, and that he also received proper monitoring or renal tests and lithium levels.  It was noted that he had been given valproic acid instead of lithium therapy in 1998 for bipolar disorder and that it was not until 1999 that there was laboratory evidence of chronic renal insufficiency that had since progressed.  

In concluding the report, the examiner noted that there was no evidence of misdiagnosis, medical mismanagement of drugs, negligence, carelessness, lack of proper skill, error in judgment, or fault in providing care.  The examiner, however, then made the following statement:

The [V]eteran has chronic renal insufficiency that may be idiopathic in nature and that may be multifactorial in nature[.]  It would be only with speculation to report the [V]eteran's renal insufficiency is caused by due to prior lithium therapy.

In this regard, the Board would point out that an opinion that is qualified as being predicated on such speculation is inadequate, pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010).

Given the inadequacies addressed above, a new VA examination addressing the multiple theories of causation in this case is "necessary" pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his service connection (including 38 C.F.R. § 3.310) and section 1151 claims.  He should be requested to provide information as to any recent renal (kidney) treatment.

2.  The Veteran must next be afforded a VA genitourinary examination, with an examiner who has reviewed the claims file.  This examiner must address the Veteran's course of psychiatric treatment and medication, as well as his current chronic renal insufficiency.  Based upon the claims file review and the examination findings, the examiner must address the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the chronic renal insufficiency is etiologically related to service; 

b) Is it at least as likely as not that the chronic renal insufficiency was caused or aggravated (i.e., permanently worsened) by PTSD or any medical treatment for that disability, including reported lithium treatment; and 

c) Is it at least as likely as not that the chronic renal insufficiency constitutes additional disability as due to: (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or (ii) an event not reasonably foreseeable coincident to VA treatment.  In this context, "treatment" should be defined as including medications prescribed to the Veteran, such as his reported lithium treatment.

If the examiner finds that the prescription of lithium was solely for a psychiatric disability that is entirely distinct from PTSD, he or she should so state clearly.

All opinions must be as definitive as possible in nature and must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's secondary service connection and section 1151 claims must be readjudicated.  If the determination of either claim is unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


